Citation Nr: 1828728	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-27 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Gannon, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service in the Navy from April 2000 to January 2004.

This appeal to the Board of Veterans' Appeals (Board)  arose from a June 2010 rating decision in which the RO, inter alia, denied the Veteran's claim  for service connection for a right knee disability. In October 2010, the Veteran filed a notice of disagreement (NOD). The RO issued a statement of the case (SOC) in June 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2014. 

In February 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO. A transcript of that hearing is of record.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems. All records have been reviewed.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2. Although the Veteran has asserted that he has a current right knee disability as result of service, no chronic knee disability was shown during service or for years thereafter; and the only competent, probative opinion evidence to address the medical relationship, if any between current knee complaints and service weighs against the claim.




CONCLUSION OF LAW

The criteria for service connection for right knee disability  are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Pelegrini v. Principi, 18 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ). Id.; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id. 

In this appeal, the RO sent the Veteran an April 2010 pre-rating letter that provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA consistent with Pelegrini. The June 2010 rating decision reflects the initial adjudication of the claim after issuance of the this letter.  Also, the  February 2017 Board hearing transcript reflects that both the Veteran and his representative exhibited actual knowledge of what was needed to substantiate the Veteran's claim. See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007). 

Also, consistent with applicable duty to assist provisions of the VCAA, the record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant evidence pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment and personnel records, VA records, private treatment records, statements from the Veteran, and a reports of a VA examination, which include a medical opinion. Also of record and considered in connection with the claim is the transcript of the Board hearing, along with various written statements by the Veteran. No further action on this claim, prior to appellate consideration, is required.

As for the Board hearing, the Veteran had the opportunity to orally set forth his contentions before the undersigned VLJ.  During the hearing, the undersigned identified the issue on appeal. Also, information was elicited from the Veteran as to the nature and onset of, and treatment for, the claimed condition. Questions were also directed toward determining whether further evidentiary development was warranted - namely, whether another examination would be required and whether the Veteran had any additional private treatment records which contained a competent opinion as to nexus between the claimed disability and his service.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  Nothing at the time of the hearing, or since, gave or has given rise to the possibility that there is any existing, pertinent evidence necessary for a fair adjudication of the claim outstanding.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.  The hearing was legally sufficient.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided. As such, the Veteran is not prejudiced by the Board proceeding to a decision on the claim on appeal, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease or injury diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, to establish service connection, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

If a veteran serves 90 days or more of active, continuous service during a period of war, or during peacetime service after December 31, 1946, and certain chronic diseases, including arthritis, become manifest to a compensable degree within a prescribed period post service (one year for arthritis), service connection for the disease may be established on a presumptive basis, notwithstanding that there is no in-service record of the disorder. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307  , 3.309 (2017). This presumption may be rebutted by affirmative evidence to the contrary. 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d).

With chronic diseases shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 ) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (b). 

 The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of  (in lieu of a medical opinion)  apply only to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102(2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Service treatment records (STRs) dated in  August 2001 reflect that the Veteran reported right knee pain. STRs from that month record that while he was on his ship, the Veteran reported tripping and hitting his knee on or near a door. Swelling and pain was noted, and he was treated with Motrin and a bandage. A followup treatment note indicates that the right patella impacted a door, and that swelling went down after two days. He continued to have pain several days after the initial injury. The STRs are silent for any reports of knee trouble after these two notes, which are only days apart. Furthermore, the Veteran denied knee trouble or injuries at separation on his Report of Medical History in November 2004.

Post-service private treatment records indicate that the Veteran sought treatment for right knee pain in December 2009, as indicated by a September 2013 letter from Dr. Edward Sayegh. Additional private treatment records from a physician note the Veteran reported knee pain in August 2010, and after an MRI was conducted, the examiner stated that no meniscal tear was found, although minimal joint effusion was noted..

The Veteran was afforded  VA examination in January 2014.  The VA examiner noted that STRs indicate that the Veteran tripped and hit his right knee on a door in 2001. The Veteran verbally confirmed this to the examiner. The examiner further noted that STRs indicate that he was diagnosed with a contusion or sprain in the right knee. The examiner stated that an MRI from the right knee performed in August 2010 (referenced above  no meniscal tear and no ACL tear. The Veteran told the examiner that he had not injured the knee since the incident in 2001. The Veteran reported to the examiner that he still feels pain, soreness, and  stiffness, especially in the morning, and that he treats himself by taking Tramadol. The examiner opined that "the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness." As a rationale, the examiner highlighted a negative x-ray of the right knee from January 2011, the negative MRI from August 2010, and stated that there was no causal connection between the Veteran's current right knee issues and the injury documented in the STRs.

Considering the above-cited evidence in light of the governing legal authority, the Board finds that the claim for service connection for right knee disability must be denied.

First addressing the current disability requirement, the Board notes that, under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1. See Allen v. Brown, 7 Vet. App. 439 (1995):  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991);. The United States Court of Appeals for Veterans Claims (Court) has held that a symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a 'disability' for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). The Federal Circuit recently held, however, that the term "disability" as used in 38 U.S.C. 1110 "refers to the functional impairment of earning capacity, not the underlying cause of said disability," and held that "pain alone can serve as a functional impairment and therefore qualify as a disability." Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467, at *17 (Fed. Cir. Apr. 3, 2018).

Here, while the record does not reflect a specific diagnosis of right knee disability, considering the current complaints of pain in light of the recent decision in Saunders, the Board accepts such complaints as indicative of a current disability. 

There is also evidence to satisfy the requirement of an event, injury, or disease during service, as the STRs include references to and complaints of pain regarding, the Veteran's right knee in August 2001. 

However, the claim for service connection for a right knee disability must be denied on the basis that there exists no medical nexus between any current right knee disability and service.  

As noted above, although STRs document knee complaint, no chronic  knee disability was shown in service, or for years after service. Post service, the earliest documented complaint pertaining to the right knee is in December 2009, over eight years after the in-service  injury; even then, however, the first objective evidence of a possible knee problem was not  until August 2010, when "minimal joint effusion" was noted by a private physician.  The Board also points out that the passage of several years between discharge from active service and the medical documentation of a claimed disability is a factor for consideration in determining whether the evidence supports in-service incurrence of a disability.  See Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here such factor, when considered in light of the other probative evidence of record, tends to weigh against the claim.

The Board acknowledges the Veteran's assertions that he has experienced  continuous knee symptoms since service, and that he has had no other injury to the knee-matters about which he is certainly competent to assert.  See 38 C.F.R. § 3.159 (a)(2).  See also Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as no arthritis has been found, the provisions of 38 C.F.R. § 3.303(b) pertaining to establishing a medical nexus on the basis of continuity of symptoms, alone (in lieu of a medical opinion)  is not available to him.  

Moreover, as noted in the report of the January 2014 VA examination, the examiner considered the Veteran's assertions in this regard, and still rendered a medical opinion that is adverse to the claim.  As noted, that examiner specifically found no relationship between the Veteran's in-service injury and his current complaints.  As the VA examiner's opinion was based on consideration of the Veteran's medical history and assertions, and the examiner provided stated rationale for the opinion,, the Board accords great probative weight to such opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   Significantly, neither the Veteran nor his representative has presented or identified any existing, contrary opinion-i.e., one that actually supports a medical nexus between current right knee complaints and service.  Hence, the only competent, probative medical etiology opinion weighs against the claim.

Finally, to the extent that the Veteran, himself, asserts the existence of a medical relationship  between his current right knee issues and service, the Board finds that such assertions do not provide persuasive support for the claim.  While a layperson may be competent to opine on certain limited medical issues, to include those which can be observed or otherwise perceived through the senses  (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the matter of the etiology of his current right knee complaints is one that is  complex in nature, and thus, must be answered by a medical professional with specialized knowledge or training.  As there is no evidence that the Veteran has such medical knowledge or training, he is a layperson in this regard.   See Jandreau,  1377 n.4 (Fed. Cir. 2007) (providing that a layperson may be competent to assess a broken leg, but not to diagnose cancer).  As the Veteran is not competent to opine as to the etiology of his right knee complaints, his assertions in this regard are not persuasive.  Hence, he can neither support his claim, nor counter the probative medical opinion of record, on the basis of such lay assertions, alone.

Thus, after a review of the entirety of the evidence of record, and careful consideration of the benefit-of-the doubt doctrine.   the Board finds that service connection for right knee disability is not warranted. As the preponderance of the evidence is against the claim,  the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for right knee disability is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


